Appellant was convicted of manslaughter, and his punishment assessed at two years confinement in the penitentiary.
This is the second appeal of this case. See former opinion in volume 52 Tex.Crim. Rep..
In appellant's motion for a new trial he complains of the misconduct of the jury in that after the jury retired to consider their verdict, one of them talked with the county judge of the county. In the course of said conversation, the county judge remarked to the said juror Lyon that the defendant (meaning this defendant) was guilty of murder. That said judge did not know until said juror was leaving his office, that he was a juror in the case. That the juror was absent from the others, and defendant says that such separation was not had by his knowledge or consent, nor by the knowledge or consent of his counsel. This motion is sworn to by the defendant, but we find no evidence in the record to support the affidavit; but the judgment of the court recites that the court heard the evidence on the motion and that same should be overruled. This is the only matter complained of in the motion for a new trial. There is no bill of exceptions in the record, and the evidence clearly supports the verdict, and the judgment is in all things affirmed.
Affirmed. *Page 368